 In the Matter Of UTILITY TOOL MANUFACTURING COMPANY ANDUTILITY ELECTRIC COMPANY and UNITED ELECTRICAL, RADIO &MACHINE WORKERS OF AMERICA, DISTRICT COUNCIL No. 8, C. I. O.andUTILITY EMPLOYEES FEDERATION AND ITS SUCCESSOR, UTILITYINDUSTRIAL ORGANIZATION, PARTIES TO THE CONTRACTSIn the Matter Of UTILITY TOOL MANUFACTURING COMPANY ANDUTILITYELECTRIOCOMPANYandMETAL.POLISHERS,BUFFERS,PLATERS AND HELPERS INTERNATIONAL UNION, A. F. or L.CasesNos. C-1949 and C-1950.-Decided September18,1941Jurisdiction:tool, die, and machine stamping products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. L. N. D. Wells, Jr.,for the Board.Cobbs, Logan, Roos and Armstrong,byMr. Walter L. Roos,ofSt. Louis, Mo., for respondents.Mr. William SentnerandMr. R. B. Logsdon,of St. Louis, Mo.,for the United.Mr. Joseph A. Waldron,of St. Louis, Mo., for the Metal Polishers.Mr. Fred J. Hoffineister,for the Organization.Mr. Edward D. Kramer,of St. Louis, Mo., for the Federation.,Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed respectively byUnited Electrical, Radio & Machine Workers of America, DistrictCouncil No. 8, C. I. 0., herein called the United, and Metal Polish-ers,Buffers, Platers and Helpers International Union, A. F. of L.,herein called the Metal Polishers, and after an order of consolida-tion, dated July 15, 1941, consolidating the cases, the National LaborRelations Board, herein called the Board, by its Regional Directorfor the Fourteenth Region (St. Louis, Missouri) issued its com-plaint dated July 16,'1941, against Utility Tool Manufacturing Com-35 N. L. R. B., No. 110.478 UTILITY TOOL MANUFACTURING COMPANY479pany, St. Louis, Missouri, herein called the Tool Company, andUtilityElectricCompany, St.. Louis, Missouri, herein called theElectric Company, both herein collectively called the respondents,alleging that the respondents had engaged in and were engaging inunfair labor practices affecting commerce, within the meaning ofSections 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. _ 449, herein called the Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon the respondents, the United, the Metal Polishers, UtilityEmployees Federation, herein called the Federation, and Utility In-dustrial Organization, herein called the Organization, the latter twobeing labor organizations allegedly dominated by the respondents.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that on or about May 1, 1937, and thereafter, therespondents warned their employees to refrain from joining, formingor assisting any outsida labor organizations, offered raises in wageson condition employees would refrain from joining, forming, or as-sisting labor organizations, attempted to bribe employees to divulgeinformation as to the internal affairs of outside labor organizations,and threatened to close their plant should their employees persist injoining, forming, or assisting outside labor organizations; (2) thaton or about June 4, 1.937, the respondents initiated, formed, andsponsored the Federation, and that until on or about December 12,1940, the respondents dominated, contributed support to,,and inter-fered with the administration of the Federation; (3) that on orabout December 12, 1940, the respondents initiated, formed, andsponsored the Organization, as a continuation of and successor tothe Federation, and that thereafter the respondents dominated, con-tributed to the support of, and interfered with the administrationof the Organization; (4) that as a consequence of and a continua-tion of a plan of interference with the rights of employees as guar-anteed in Section 7 of the Act, the respondents have entered intovarious contracts with the Federation and the Organization; (5)that the respondents transferred four named employees on specifieddates from their regular jobs to unfamiliar jobs in other depart-ments of the respondents' plant, discharged' five named employeeson specific dates and thereafter refused to reinstate said persons, andtemporarily laid off three named persons on specific dates for thereason that the employees joined and assisted the Metal Polishersand engaged in concerted activity with other employees for the pur-poses of collective bargaining and other mutual aid and protection ;(6) that on or about January 15, 1941, and thereafter, the respond-ents refused to bargain collectively with the Metal Polishers as therepresentative of employees within an appropriate unit. 480 ` DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 30, 1941,the respondents filed an answer to the complaintin which they denied the allegations of unfair labor practices, andalleged certain affirmative matters.On July 31,1941, the Organiza-'tion filed an answer to the complaint in which it denied all allega-tions that it was formed,dominated,or supported by the respond-ents, and alleged certain affirmative matters.Pursuant to notice,a hearing was commenced on August 4, 1941,at St.Louis, Missouri,before Samuel H.Jaffee,the Trial Examinerduly designatedby the Acting ChiefTrial Examiner.On August 6,1941,during the,course of the hearing the respondents,the United,the Metal Polishers,the Federation,the Organization,and an attorneyfor the Board entered into a stipulation in settlement of the case.The stipulation provides as follows :It is hereby stipulated and agreed by and betweenUtilityTool Manufacturing Company(hereinafter called theTool Com-pany),UtilityElectric Company(hereinafter called the Elec-tric Company),United Electrical,Radio & Machine Workers ofAmerica, District Council No.8,C. I. O.(hereinafter calledthe U.E. R. M. W.A.), theMetal Polishers,Buffers, Platersand Helpers International Union,A. F. of L.(hereinafter calledtheMetal PolishersUnion),UtilityEmployees Federation(hereinafter called the Federation),UtilityIndustrial Organ-ization(hereinafter called the Industrial),and L.N. D. Wells,Jr.,RegionalAttorney,Fourteenth Region, National LaborRelations Board,as follows :ICharges and amended charges were filed by the U. E. R.M. W. A. and the Metal Polishers Union alleging that the ToolCompany and the Electric Company had engaged in and wereengaging in certain unfair labor practices affecting commerceas set forth and defined in the National Labor Relations Act.Thereafter, on July 15, 1941, the National Labor RelationsBoard ordered that the two cases above named be consolidated.Thereafter, on July 16, 1941, the National Labor RelationsBoard, by the Regional Director for the Fourteenth Region, dulyissued its Complaint and Notice of Hearing alleging that theTool Company and the Electric Company had engaged in andwere engaging in unfair labor practices affecting commercewithin the meaning of Section 8, subsections 1, 2, 3, and 5, andSection 2, subsections 6 and 7, of the National Labor RelationsAct.On July 17, 1941, the charges and the Complaint, togetherwith the Notice of Hearing, were duly served upon the Tool UTILITY TOOL MANUFACTURING COMPANY481Company, the Electric Company,' the U. E. R. M. W. A., the,Metal Polishers Union, the Federation, and the Industrial.Thereafter, on July 28, 1941, the Industrial filed an Answerto the Complaint; and on July 29, 1941, the Tool Company andthe Electric Company filed joint answers to the above-mentionedComplaint.The Tool Company, the Electric Company, and the Industrialhereby withdrawthe answersheretofore filed.By the withdrawal of the pleadings mentioned in the para-graph above, and by entering into this stipulation, the toolCompany and the Electric Company do not admit that they, oreither of them, have in any way violated the National LaborRelations Act, or that they have engaged in any unfair laborpractices affecting commerce within the meaning of the NationalLabor Relations Act.IIRespondentUtilityToolManufacturing Company is andhas been at all times material hereto a corporation organizedunder and existing by virtue of the laws of the State of Mis-souri, having its principal office and place of business in theCity of St. Louis; State of Missouri ; and is now and has beenat all times material hereto engaged ate a place of business at620-22 Tower Grove Avenue, St. Louis, Missouri, in the pro-duction, sale, and distribution of tools and dies and machineand stamping products.Respondent Utility Electric Company is and has been at alltimes material hereto a corporation organized under and exist-ing by virtue of the laws of the State of Missouri, having itsprincipal office and place of business in the City of St. Louis,State of Missouri; and is now and has been at all times materialhereto engaged at a place of business at 620-22 Tower GroveAvenue, St. Louis, Missouri, in the production, sale, and dis-tribution of household and commercial electrical appliances.The respondents, and each of them, in the course and conductof their business as above described now cause and at all timesmaterial hereto continuously have caused the raw materials usedin the production of the above-described products to be pur-chased and transported'in interstate commerce from and throughstates of the United States other than the State of Missouri tothe aforementioned plant in the State of Missouri; and therespondent Utility Electric Company causes and at all timesmaterial hereto continuously has caused the products above de-scribed to be sold and transported in interstate commerce from 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe aforementioned plant in the State of Missouri to, into, andthrough states of the United States other than the State ofMissouri.The respondents, and each of them, agree and admit thatthey, and each of them, are engaged in interstate commercewithin the meaning of Section 2, subsections 6 and 7, of theNational Labor Relations Act, and that any unfair labor prac-ticeswhich might occur in connection with the operations ofthem, or either of them, would tend to lead to labor disturbancesburdening and obstructing commerce and the free flow ofcommerce.All parties hereto expressly agree that the National LaborRelationsBoard may forthwith make jurisdictional findingsbased on the facts and admissions stipulated herein.IIIThe U. E. R. M. W. A., and the Metal Polishers Union, theFederation, and the Industrial, are each labor organizationswithin the meaning of Section 2, subsection 5, of the NationalLabor Relations Act.All persons employed in the polishing and plating depart-ments at the respondents' plant described in II hereof, exclusiveof supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.For the purposes of this stipulation, all parties agree thatthe Metal Polishers Union at all times material hereto has beenand now is the representative for purposes of collective bar-gaining of a majority of the employees in the unit described inthe paragraph above.IVThe record in this case shall consist only of the documentsmentioned in paragraph I hereof and this stipulation.Theparties specifically agree to exclude from the record herein thetranscript of the testimony and exhibits taken before TrialExaminer Samuel H. Jaffee on August 4, 5, and 6, 1941, except,as to those documents mentioned in paragraph I hereof.VAll parties hereto expressly waive the right to further hear-ing on the issues raised by the Complaint herein, and furtherwaive the making of findings of fact and conclusions of law bythe National Labor Relations Board.. UTILITY TOOLMANtUFACTURI GCOMPANY483:VI.All parties hereto expressly agree and consent that the Na-tional Labor Relations Board may forthwith enter an Orderproviding as follows :The respondents, Utility Tool Manufacturing Company andUtilityElectricCompany, jointly and severally, and theirrespective officers, agents, successors, and assigns, shall :1.Cease and desist from :a.Discouraging membership in the United Electrical, Radio,& Machine Workers of America, District Council No. 8,C. I. 0., Metal Polishers, Buffers, Platers and Helpers Inter-national Union, A. F. of L., or any other labor organizationof their employees, by transferring, laying off, dischargingor refusing to reinstate, or by in any manner discriminatingagainst their employees in regard to their hire or tenure ofemployment or any term or condition of employment.b. In any manner dominating or interfering with the ad-ministration of the Utility Employees Federation and/or itssuccessor, the Utility Industrial Organization, or the forma-tion or administration of any other labor organization of theiremployees, or contributing financial or other support to thesaidUtilityEmployees Federation or to the Utility Indus-trialOrganization, or to any other labor organization oftheir employees.c.Giving effect to any written or oral contract or agreementexecuted with the Utility Employees Federation and/or theUtility Industrial Organization.d.Recognizing or in any manner dealing with the UtilityEmployees Federation and/or the Utility Industrial Organi-zation as the representative of their employees, or any of them,for the purpose of dealing with the respondents concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.e.Refusing to bargain collectively with Metal Polishers,Buffers, Platers and Helpers International Union, A. F. of L.,as the exclusive representative of all their employees in thepolishing and plating departments, exclusive of supervisoryemployees.f.In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own451270-42-vol 35-32 DECISIONS OF NATIONAL LABOR RELATIONS BOARD484choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid and protection,as guranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act :a.Offer to Gerald Wilson, Joseph Norbert, A. Isom, A.Kosmicke, and Edward J. Bundzarcwicz immediate and fullreinstatement to their former positions, without prejudice totheir seniority or other rights and privileges.b.Withdraw all recognition from the Utility EmployeesFederation and Utility Industrial Organization as a repre-sentative of their employees, or any of them, for the purposesof dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or otherconditions of employment, and completely disestablish saidUtility Employees Federation and Utility Industrial Organi-zation as such representatives.c.Notify the Utility Employees Federation and its succes-sor, the Utility Industrial Organization, in writing, that itscontracts with said organizations are void and of. no effect.d.Upon request, bargain collectively with Metal Polishers,Buffers, Platers and Helpers International Union, A. F. of L.,as the exclusive representative of all their employees in thepolishing and plating departments, exclusive of supervisoryemployees, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment; and if an under-standing is reached on such matters, embody said understand-ing in a signed agreement.e.Post immediately upon the entry of this Order by theNational Labor Relations Board, and maintain for a periodof at least sixty (60) consecutive days from the date of post-ing, in conspicuous places in each department of the respond-ents'plant at St. Louis, Missouri, notices stating :(1)' That respondents will not engage in the conduct fromwhich they are ordered to cease and desist in 1 (a) through(f), inclusive, of this Order.(2)That the respondents will take the affirmative action,Order, and(3)That the respondents' employees are free to become orremain members of the United Electrical, Radio & MachineWorkers of America, District Council No. 8, C. I. 0., or theMetal Polishers, Buffers, Platers and Helpers InternationalUnion, A. F. of L., and that respondents will not discriminate UTMITY TOOL MANUFACTURING COMPANY485against any employee because of membership or activity inthose organizations, or either of them.f.Notify the Regional Director for the Fourteenth Regionin writing within ten (10) days of the date of the entry ofthisOrder by the National Labor Relations Board of thesteps the respondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the Complaint in so far asit relates toMichael Kristich, Louis Bielor, and TheodoreTriplett be, and it hereby is, dismissed."VIIThe parties hereto consent to the entry by the United StatesCircuit Court of Appeals for the Eighth Circuit of an Enforce-ment Order embodying the terms of the Board's Order agreedto above in Paragraph VI herein, and all parties hereby waivefurther notice of the application for, and the entry of, such CourtOrder.VIIIBy the signature of the UERMWA to this stipulation the partiesunderstand that UERMWA does not waive any rights it mayhave to proceed against the Respondents for any alleged unfairlabor practice, not included within the complaint, includingrefusal by the Respondents to bargain collectively with theUERMWA. It is understood that this reservation does notconstitute any admission by the respondents that they haverefused to bargain.IXAll stipulations herein made are subject to the approval ofthe National Labor Relations Board, and should said Board failto approve the terms and conditions contained herein, this stipu-lation shall be entirely void and of no effect.XThe entire agreement of the parties is contained within thisstipulation, and there is no other agreement, verbal or written,except the agreement with the Metal Polishers Union attachedhereto, which in any way varies or alters the agreements con-tained herein.On August 18, 1941, the Board issued its Order approving thestipulation, making it a part of the record, and pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, transferred the proceedings to the 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard for the purpose of entry of a Decision and Order pursuant toprovisions of said stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSUtility Tool Manufacturing Company is a Missouri corporationhaving its principal office and place of business/ as 620-22 TowerGrove Avenue, St. Louis, Missouri. It is engaged in the production,sale,and distribution of tools and dies and machine stampingproducts.Utility Electric Company is a Missouri corporation having its prin-cipal office and place of business at 620-22 Tower Grove Avenue,St.Louis, Missouri.It is engaged in the production, sale, and dis-tribution of household and commercial electric appliances.At all times material hereto, the respondents, in the course andconduct of their businesses, have caused the raw materials used attheir plant to be purchased and transported in interstate commercefrom and through States of the United States other than Missouri toits plant in St. Louis, Missouri.Utility Electric Company, at alltimes material hereto, has caused its finished products to be sold andtransported in interstate commerce from the State of Missouri to,into, and through States of the United States other than Missouri.The respondents admit that they are engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the National LaborRelations Act.We find that the above-described operations constitutea continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Board Act, the National Labor RelationsBoard hereby orders that Utility Tool Manufacturing Company.St.Louis,Missouri, and Utility Electric Company, St. Louis, Mis-souri, their respective officers, agents, successors, and- assigns, shall :1.Cease and desist from :(a)Discouraging membership in the United Electrical Radio &Machine Workers of America, District Council No. 8, C. I. 0., MetalPolishers, Buffers, Platers and Helpers International Union, A. F.of L., or any other labor organization of their employees, by trans- UTILITY TOOL MANUFACTURING COMPANY487(erring, laying off, discharging, or refusing to reinstate, or by inany manner discriminating against their employees, by transferring,laying off, discharging, or refusing to reinstate, 'or by in any mannerdiscriminating against their employees in regard to their hire ortenure of employment or any term or condition of employment;(b) In any manner dominating or interfering with the administra-tion of the Utility Employees Federation and/or its successor, theUtility Industrial Organization, or the formation or administrationof any other labor organization of their employees, or contributingfinancial or other support to the said Utility Employees Federationor to the Utility Industrial Organization, or to any other labor organi-zation of their employees;(c)Giving effect to any written or oral contract or agreement ex-ecuted with the Utility Employees Federation and/or the UtilityIndustrial Organization; -(d)Recognizing or in any manner dealing with the Utility Em-ployees Federation and/or the Utility Industrial Organization asthe representative of their employees, or any of them, for the purposeof dealing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment;(e)Refusing to bargain collectively with Metal Polishers, Buffers,Platers and Helpers International Union, A. F. of L., as the ex-clusive -representative of all their employees in the polishing andplating departments, exclusive of supervisory employees;(f) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization,to, form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the, purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer to Gerald Wilson, Joseph Norbert, A. Isom, A. Kos-micke, and Edward J. Bundzarcwicz immediate and full reinstate-ment to their former positions, without prejudice to their seniorityor other rights and privileges;(b)Withdraw all recognition from the Utility Employees Federa-tion and Utility Industrial Organization as a representative of theiremployees, or any of them, for the purposes of dealing with therespondents concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment, and 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompletely disestablish said Utility Employees Federation and Util-ity Industrial Organization as such representatives;(c)Notify the Utility Employees Federation and its successor,theUtility Industrial - Organization, in writing, that its contractswith said organizations are void and of no effect;(d)Upon request, bargain collectively withMetal Polishers,Buffers, Platers and Helpers International Union, A. F. of L., asthe exclusive representative of all their employees in the polishingand plating departments, exclusive of supervisory employees, in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment; and if an understanding is reached on suchmatters, embody said understanding in a signed agreement;(e)Post immediately upon the entry of this Order by the Na-tional Labor Relations Board, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, in conspicuousplaces in each department of the respondent's plant at St. Louis,Missouri, notices stating :(1)That respondents will not engage in the conduct from whichthey are ordered to cease and desist in 1 (a) through (f), inclusive,of this Order.(2)That the respondents will take the affirmative action set forthin paragraphs 2 (a) through (d), inclusive, of this Order, and(3)That the respondents' employees are free to become or remainmembers of the United Electrical, Radio & Machine Workers ofAmerica, District Council No. 8, C. I. 0., or the Metal Polishers,Buffers, Platers and Helpers International Union, A. F. of L., andthat respondents will not discriminate against any employee becauseof membership or activity in those organizations, or either of them.(f)Notify the Regional Director for the Fourteenth Region in.writing within ten (10) days of the date of the entry of this Orderby the National Labor Relations Board of the steps the respondentshave taken to comply herewith.AND IT IS FURTHER ORDERED that the Complaint in. so far as it re -lates to Michael Kristich, Louis Bielor, and Theodore Triplett be,and it hereby is, dismissed.